DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1, 6, 9, 13 - 20are currently amended.  Claims 2, 7, 8, 10 – 12, are original.  Claims 3, 4 and 21were cancelled.  Claim 5 and 22 was previously presented.  Still pending and being examined in this application are Claims 1, 2, 5 – 20 and 22.
Response to Amendment / Arguments
3.	Claims 6 and 15 -18 previously rejected under 35 U.S.C. 112(a), first paragraph, lack of an algorithm, were amended to overcome the rejections.  However, Claims 1, 9 and 13 stand objected (see below).
	Claim 1 previously rejected under 35 U.S.C. 112(a), first paragraph, reciting, “wherein the notification includes a thumbnail of the digital media…”, was amended to overcome the rejection.  
Claim 1 previously rejected under 35 U.S.C. 112(b), second paragraph, lack of antecedent basis, was amended to overcome the rejection. 
	Claim 15 and 16 previously rejected under 35 U.S.C. 112(b), second paragraph, were amended to overcome the rejections.
4.	In response to the argument regarding Claim 1 rejected under 35 USC 112(a), lack of an algorithm, previously reciting, “transmitting...the signal……permitting the second user device to display the digital media on the display of the second user device based on a term of the license”, the Examiner respectfully disagrees.  The specification 
In response to the argument regarding Claim 1 rejected under 35 USC 112(a), new matter, reciting “receiving information…indicating that the second user device is accessing the encrypted file”, the Examiner respectfully disagrees.  The specification details,  “executable code may send a notification to server 120 when the encrypted file is accessed” [0046].  The specification is silent to “indicating…is an attempting to access the encrypted file”.  In other words, the specification details, receiving a notification in response to the executable code executed on the second user device”.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318 (Fed. Cir. 2011).
In response to the argument regarding Claim 20 rejected under 35 USC 112(a), new matter, the rejection still stands.  The Applicant argues, “there is shown a schematic diagram of a server 120 forming part of system 100 of FIG. I” and paragraph [0034] states that "With reference to FIG. 1, there is shown a schematic diagram of an exemplary system 100…includes at least one server 120 and a plurality of user devices…”.  However, the specification details, “ System 100 includes at least one server 120 and a plurality of user devices…” [0034]. “Server 120 may include a memory…an application…instructions that, when executed by a processor 204, cause server 120 to perform various functions, as described below” [0037].  The claim language recites,  A system for protecting digital media, the system comprising:  a digital media server;  a first user device; a second user device; a processor; and a 
In response to the argument regarding Claim 13 rejected under 35 USC 112(a), Lizard Tech, the Examiner respectfully disagrees.  Claim 13 recites, “…preventing…based on the determination, wherein…based on the encryption”.  The claim is broader than the specification because the claim does not recite how and/or what is performing the function.  However the specification details, “server 120 configures the encrypted file to prevent decryption…”.  Therefore the function is performed “by the server” versus “second user device”.  Claim 14 recites similar language.   
Claim Objections
5.	Claim 9 was amended to recite, “…enabling a license including predetermined license terms by the licensing screen of the context menu”.  Appropriate action is required.  Consider the language, “obtaining” versus enabling (see Applicant Specification ¶0044; 0045].
Claim 17 was amended to recite, “downloading…by a website associated with server”.  Appropriate action is required.  Consider the language, “via a website” (see Applicant’s Specification ¶0044].
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 2, 5 – 20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
8.	Lack of an Algorithm
Claim 1 recites, “permitting...the second user device to display...”.  The specification does not disclose the necessary algorithm or flowchart/steps with respect to this limitation in sufficient detail such that one of ordinary skill would understand how the inventor intended the claimed function (permitting) to be performed. Claims 19 and 20 recite similar language. See MPEP 2161.01 I.
Dependent Claims 2, 5 - 18 and 22 are also rejected as each depends from Claim 1.
9.	New Matter	 
Claim 1 recites, “receiving information…indicating that the user has obtained a license…”.  However according to the Applicant’s Specification,  “when the encrypted file is accessed” [0045].  Claims 19 and 20 recite similar language.  The specification is silent to “indicating…is an attempting…”.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318 (Fed. Cir. 2011). 
Dependent Claims 2, 5 – 18 and 22 are also rejected as each depends from Claim 1.
Claim 20 recites, “A system for protecting digital media, the system comprising: 
a digital media server; a first user device; a second user device; a processor; and a memory storing instructions which, when executed by the processor, cause the system to perform the steps of:”.  However according to the Applicant’s Specification, the server “perform various functions” of the system [0037].  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318 (Fed. Cir. 2011). 
10.	LizardTech
Claim 13 recites, “further comprising determining if a predetermined quantity of copies has been reached; and preventing printing of the digital media based on the determination, wherein the printing is prevented based on the encryption”.  The claim is broader than the specification because the claim does not recite how and/or what is performing the function.  Claim 14 recites similar language.  See LizardTech Inc. v. Earth Resource Mapping Inc., 76 USPQ2d 1724 (Fed. Cir. 2005).
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	Claims 13, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
13.	Indefinite – Unclear
Claim 13 recites, “preventing…based on the determination… based on the encryption”.  It is unclear to one of ordinary skill whether the preventing is based on the determination or the encryption.  An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.  Only in this way can uncertainties of claim scope be removed (see In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989).  Claim 14 recites similar language.
Claim 19 recites, a method “…for causing a computer to perform a method…”.  The claim therefore recites that the method is using the computer.   However, the body of the claim then recites, “receiving…at a digital media server…encrypting the digital media at the digital media server…” and “accessing, on a second user device…”, “executing…on the second user device…”, “transmitting by the second user device…”, “displaying, on the first user device…”.  Therefore, it is unclear whether the claim scope is limited to a method performed only by the computer, or whether the scope of claim also includes the functionality of the digital media server,  second user device and/or first user device.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W HAYES can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nakia Leffall-Allen/           Examiner, Art Unit 3699 

/JOHN W HAYES/           Supervisory Patent Examiner, Art Unit 3685